

	

		II

		109th CONGRESS

		2d Session

		S. 2347

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mr. Conrad (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to extend and

		  modify the tax credit for holders of qualified zone academy

		  bonds.

	

	

		1.Extension and modification of

			 treatment of qualified zone academy bonds

			(a)Extension and

			 allocation of credit authority

				(1)ExtensionParagraph

			 (1) of section 1397E(e) of the Internal Revenue Code of 1986 is amended by

			 striking and 2005 and inserting 2005, 2006, and

			 2007.

				(2)Allocation of

			 limitationSection 1397E(e)(2) of such Code is amended to read as

			 follows:

					

						(2)Allocation of

				limitation

							(A)Allocation

				among States

								(i)Limitation

				before 2006The national zone academy bond limitations for

				calendar years 1998, 1999, 2000, 2001, 2002, 2003, 2004, and 2005 shall be

				allocated by the Secretary among the States on the basis of their respective

				populations of individuals below the poverty line (as defined by the Office of

				Management and Budget).

								(ii)Limitation

				after 2005

									(I)In

				generalThe national zone academy bond limitation for any

				calendar year after 2005 shall be allocated by the Secretary among the States

				in proportion to the respective amounts each such State received for basic

				grants under subpart 2 of part A of title I of the

				Elementary and Secondary Education Act of

				1965 (20

				U.S.C. 6331 et seq.) for the most recent fiscal year ending

				before such calendar year.

									(II)Minimum

				allocationThe allocation under subclause (I) to any State shall

				in no event be less than 1 percent of the national zone academy bond

				limitation. The Secretary shall ratably reduce the allocations of States to

				which this subclause does not apply by the amount required to offset increases

				in allocations of other States under this subclause.

									(B)Allocation to

				academiesThe limitation amount allocated to a State under

				subparagraph (A) shall be allocated by the State to qualified zone academies

				within such State.

							(C)Designation

				subject to limitation amountThe maximum aggregate face amount of

				bonds issued during any calendar year which may be designated under subsection

				(a) with respect to any qualified zone academy shall not exceed the limitation

				amount allocated to such academy under subparagraph (B) for such calendar

				year.

							.

				(3)Unused

			 authoritySection 1397E(e) of such Code (relating to limitation

			 on amount of bonds designated) is amended—

					(A)by striking

			 If in paragraph (4) and inserting Except as provided in

			 paragraph (5), if, and

					(B)by adding at the

			 end the following:

						

							(5)Reallocation

				for amounts unused for two yearsNotwithstanding paragraph (4),

				rules similar to the rules of section 42(h)(3)(D) shall apply for purposes of

				this

				section.

							.

					(b)Proceeds of

			 bonds may be used for constructionParagraph (5) of section

			 1397E(d) of the Internal Revenue Code of 1986 (defining qualified purpose) is

			 amended—

				(1)by striking

			 rehabilitating or repairing in subparagraph (A) and inserting

			 constructing, rehabilitating, or repairing, and

				(2)by redesignating

			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),

			 respectively, and by inserting after subparagraph (A) the following:

					

						(B)acquiring the

				land on which the facility is to be

				constructed,

						.

				(c)Repeal of

			 limitation on taxpayers eligible for credit

				(1)In

			 generalSection 1397E(a) of the Internal Revenue Code of 1986

			 (relating to allowance of credit) is amended by striking an eligible

			 taxpayer and inserting a taxpayer.

				(2)Conforming

			 amendmentSection 1397E(d)(6) of such Code is amended to read as

			 follows:

					

						(6)Bonds held by

				regulated investment companiesIf any qualified zone academy bond

				is held by a regulated investment company, the credit determined under

				subsection (a) shall be allowed to shareholders of such company under

				procedures prescribed by the

				Secretary.

						.

				(d)Credits may be

			 strippedSection 1397E of the Internal Revenue Code of 1986 is

			 amended by adding at the end the following new subsection:

				

					(j)Credits may be

				strippedUnder regulations prescribed by the Secretary—

						(1)In

				generalThere may be a separation (including at issuance) of the

				ownership of a qualified zone academy bond and the entitlement to the credit

				under this section with respect to such bond. In case of any such separation,

				the credit under this section shall be allowed to the person who on the credit

				allowance date holds the instrument evidencing the entitlement to the credit

				and not to the holder of the bond.

						(2)Certain rules

				to applyIn the case of a separation described in paragraph (1),

				the rules of section 1286 shall apply to the qualified zone academy bond as if

				it were a stripped bond and to the credit under this section as if it were a

				stripped coupon.

						

			(e)Effective

			 dates

				(1)In

			 generalExcept as otherwise provided in this subsection, the

			 amendments made by this section shall apply to obligations issued after

			 December 31, 2005.

				(2)Repeal of

			 restriction on zone academy bond holdersIn the case of bonds to

			 which section 1397E of the Internal Revenue Code of 1986 (as in effect before

			 the date of the enactment of this Act) applies, the limitation of such section

			 to eligible taxpayers (as defined in subsection (d)(6) of such section) shall

			 not apply after the date of the enactment of this Act.

				

